Title: To James Madison from James Simpson, 13 May 1802
From: Simpson, James
To: Madison, James


					
						No. 39.—
						Sir
						Tangier 13th May 1802.—
					
					I beg leave to enclose with this No. 38, and to acquaint you, notwithstanding His Imperial 

Majestys first Minister, (who was appointed to transact busyness with Mr. Wyk, on the late Swedish 

Embassy), assurd him the intention of sending Wheat to Tripoly, would for the present be laid 

aside, in consequence of his and my representation of that Port being in a state of Blockade; yet we 

have continud to have proofs from time to time, of that scheme never having been entirely given 

up.
					In attention to this, both Mr Wyk & myself remonstrated to the Minister under 25th. last 

Month on that subject, but hitherto neither of us have received any answer.—Yesterday I had certain 

intelligence of the Governour of Rhabat having receivd His Majestys Orders on the 6th. Inst. for 

sending a Schooner to Dar el beyda immediately, to load Wheat for Tripoly, & that an English Brig 

had been Chartered at Gibraltar, in consequence of orders from this Government for the same 

Voyage.—
					Frequent representations on the distress of the people in Tripoly for Grain, I know have 

been made to Muley Soliman—whether his well known Charitable disposition towards all 

Mussulmen in want, may have induced him to endeavour at sending these supplys of Wheat (for he 

gives it gratis) or if it be done as an aid in their present Contest, it is impossible for me to say.—I 

am well aware how delicate a point this is to speak decidedly upon, without farther proof than I am 

yet in possession of, but I conceive it equaly my duty to say I realy am of oppinion if Muley Soliman 

could give effectual aid to Tripoly in its present Contest for obtaining Subsidies from Sweden and 

the United States, he would do it.—
					And I equaly beleive should other Terms be granted Tripoly, than was established by the 

former Treaty, this Government would be very ready to make a fresh attempt to get quit of that of 

1786 with the United States, and plead that circumstance as a president.—I have lodged at Gibraltar 

for Commodore Truxton ample information on all these subjects, & also acquainted the Captain’s 

of the Frigates on this Station, what appeard necessary respecting the Vessels destined for Tripoly.—
					On the 2d Inst. the two Frigates were launched at Rhabat. I am assurd they are pierced 

for 26 Guns each on the Main deck;—if so they must be much crowded, for no Ship of a suitable 

length, and draft of Water for that force, can enter any of the Ports of this Empire.—Nothing that I 

yet know of has been done towards obtaining the small Cruisers, it was said His Majesty intended 

to station at this Port.—
					The Heirs of Alcayde Abdelmalek have been endeavouring to obtain from the Emperor the 

House I mentioned to be in hopes of buying, which has prevented the Treaty for purchase being 

closed. I have still adhered to the price I offered of four thousand ducats, and do not intend to go 

beyond it, as I trust I shall get it at that. His Majesty having had undoubted proof that a very 

powerfull Tribe, inhabiting between Fez & the foot of the Atlas, had made offers of their assistance 

to two different Princes of the Royal Family towards dethroning him, he lately went with a very 

powerfull Army against them, and last night advice was receivd here from Fez, of his having 

attacked their Villages with great Slaughter & very trifling loss to his Army; which if true will put a 

stop to all farther danger from same quarter.—The Sickness raged on the Coast of Riff has not 

spread into this Country, but by all accounts it has run to the Eastward, and reached Oran.—I have 

the honor to be with great respect Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
